Citation Nr: 9914315	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
cervical spine injury.

5.  Entitlement to service connection for residuals of a 
fracture of the nose with deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims on 
appeal.  The veteran, who had periods of active duty for 
training (ACDUTRA) in the U. S. Naval Reserves between 
February 1952 and January 1955, and active duty in the U. S. 
Army from January 1955 to January 1957, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for sleep 
apnea, bilateral hearing loss, tinnitus, and residuals of a 
cervical spine injury, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  The veteran sustained a fractured nose in service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for sleep 
apnea, bilateral hearing loss, tinnitus, and residuals of a 
cervical spine injury, are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  Residuals of a nasal fracture with mild septal deviation 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep Apnea, Bilateral Hearing Loss, Tinnitus, 
and Residuals of a Cervical Spine Injury.

The veteran maintains that he incurred a cervical injury in 
September 1955, and that sleep apnea, bilateral hearing loss, 
and tinnitus were also incurred in service.  The veteran's 
service medical records were obtained and these noted no 
complaints of, or treatment for, sleep apnea, hearing loss, 
tinnitus or a cervical injury.  The veteran's separation 
examination report indicates normal hearing and a normal 
spine, and the veteran denied a history of frequent trouble 
sleeping, arthritis or rheumatism, bone, joint or other 
deformity, or lameness.  

A December 1996 VA examination report contained a diagnosis 
of moderately severe degenerative changes of the cervical 
spine.  The audiological report indicates that the veteran 
currently has a bilateral hearing loss disability by VA 
standards.  See 38 C.F.R. § 3.385 (1998).  Correspondence 
from the veteran's private physician, dated in December 1996, 
noted that the veteran had tinnitus whose onset was 10 to 15 
years earlier.  There is no medical evidence of record that 
the veteran has sleep apnea.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The veteran's claims of entitlement to service connection for 
sleep apnea, bilateral hearing loss, tinnitus, and residuals 
of a cervical spine injury, do not meet all of the criteria 
as set forth above, and hence must be denied as not well 
grounded.  There is no competent evidence that the veteran 
currently suffers from sleep apnea as there is no medical 
record showing a current diagnosis of that condition.  In 
this regard, the Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has not submitted, and the record does not otherwise 
reflect, evidence of current sleep apnea.  Accordingly, the 
claim of entitlement to service connection for sleep apnea 
must be denied as not well grounded.  

Further, while there is current medical evidence showing that 
the veteran has bilateral hearing loss, tinnitus, and a 
cervical spine disorder, there is no competent evidence 
linking any of these currently diagnosed disorders to any 
incident of military service.  Moreover, there is no 
competent medical evidence of a nexus between any reported 
currently claimed symptomatology regarding bilateral hearing 
loss, tinnitus, and residuals of a cervical spine injury and 
the veteran's period of active service.  The medical evidence 
reflects the veteran's current complaints and the record on 
appeal includes the veteran's contention that symptomatology 
related to hearing loss, tinnitus, and a cervical spine 
injury has been continuous since service.  However, even the 
veteran's reported continuity of symptomatology (which is 
assumed to be credible solely for the purpose of determining 
whether he has submitted a well-grounded claim) requires 
competent medical evidence to relate a present condition to 
that symptomatology.  Savage at 498.   No such medical nexus 
opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability, nor to offer a medical nexus opinion regarding 
the relationship between any claimed current symptomatology 
and service, including the relationship to claimed continuous 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the foregoing, the Board finds the veteran's claims 
of entitlement to service connection for sleep apnea, 
bilateral hearing loss, tinnitus, and residuals of a cervical 
spine injury to be not well grounded.  The Board considered 
the doctrine of benefit of the doubt.  However, as the 
veteran's claim does not cross the threshold of being a well-
grounded claim, a weighing of the merits of this claim is not 
warranted, and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997). 





II.  Residuals of a Fracture of the Nose with Deviated Septum

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The veteran contends that he fractured his nose in September 
1955 and developed a deviated septum.  The veteran has 
submitted statements from his former spouse and his best man 
who asserted that they had known the veteran in 1955, that he 
had fractured his nose in service a few days before going on 
leave to get married, and that he had not sought medical 
treatment at the time because he was concerned that such 
treatment might prevent him from attending his wedding.  In 
addition, the veteran submitted a photograph that he stated 
was a picture of himself and his bride at their wedding, 
showing his recently broken nose.  

Service medical records noted that the veteran fractured his 
nose in 1955.  There were no complications and he suffered no 
nasal difficulty.  His separation examination report 
indicated no abnormality of the nose.  The veteran received 
VA nasal examinations in December 1996.  The examination 
reports noted that the veteran complained of nasal stuffiness 
since fracturing his nose in service while playing football.  
The examiners diagnosed history of fractured nose in the past 
with mild septal deviation and residual stuffiness.  

In view of the fact that service medical records show a 
fractured nose in service, and the VA examiners' opinions 
that the veteran's current complaints are related to his 
fractured nose, the Board finds that service connection is 
warranted for residuals of a fracture of the nose with 
deviated septum. 



ORDER

Service connection for sleep apnea, bilateral hearing loss, 
tinnitus and residuals of a cervical spine injury is denied.

Service connection for residuals of a fracture of the nose 
with deviated septum is granted.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals 



 

